Orders, Family Court of the State of New York, New York County (Sheldon Rand, J.), entered on October 24, 1983, unanimously affirmed, without costs and without disbursements. Application by appellant Francine A.’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant Francine A.’s counsel that there are no nonfrivolous points which could be raised on appeal. Concur — Murphy, P. J., Ross, Lynch, Milonas and Ellerin, JJ.